DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-7, 9-15, 17-22 and 24 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-15, 17-22 and 24 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-6, 9-14, 17-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhla et al. (EP 1728676) in view of Sasaki (U.S. PGPUB No. 2006/0223897) and Chen et al. (JP 2014-004796).

I.	Regarding claims 1, 2, 4-6, 9, 18-21 and 24, Nakhla teaches a method for producing a child’s car safety seat (abstract, comparable to the child carrying device) comprising: providing a mold and disposing a main body of the car safety seat into the mold and injection molding a foam (claim 18), such as EPP (claim 11), to form a flexible layer integrated with the main body (claim 1). Nakhla teaches disposing a fixing fixture, such as a rivet, into the car safety seat before molding (see 0059-0061 and note that the rivet also forms a sealing fixture that seals a hole on the main body of the car safety seat and shapes the car safety seat). Nakhla fails to teach the pressure in the cavity during foaming, the foam having a diameter as claimed or the specifics of the molding process, such as injecting a vapor, cooling and demolding and then drying after demolding. Nakhla further fails to teach disposing a fixing fixture into the car safety seat temporarily to shape the seat before drying and then removing the fixture after the car safety seat is shaped by molding.	
First, Sasaki teaches a process for foaming EPP by an injection molding process (abstract and claims 1 and 10). Sasaki teaches the EPP having a foamed diameter in the range as claimed (Table 2). Sasaki additionally teaches a pressure in the cavity during foaming being in the range as claimed (Table 3), and injecting a vapor with heating into the cavity after injecting the foam material into the cavity (0122). Sasaki also teaches cooling the formed foam and then demolding (0122). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize EPP foam in Nakhla’s process and 
Second, Chen teaches disposing a fixing fixture onto the main body of an item to be overmolded that temporarily seals a hole and also shapes the main body of the item before disposing the main body into a mold (abstract and Figures 6-9) which is then removed when the main body is removed from the mold (abstract and Figure 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakhla in view of Sasaki’s process to temporarily seal a hole in the main body and shape the car safety seat with a fixture before disposing the main body into the mold followed by removal of the fixture after molding/shaping. One would have been motivated to make this modification to prevent the deviation of the position of the main body in the mold cavity during the molding process (see Chen at abstract). 

II.	Regarding claim 3, Nakhla in view of Sasaki and Chen teach all the limitations of claim 1, but fail to teach the wall thickness of the main body. However, the wall thickness is a result-effective variable as altering the thickness will alter the final weight of the car seat as well as the final rigidity of the seat. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed wall 

III.	Regarding claims 10-14 and 17 Nakhla teaches a method for producing a car safety seat according to the process above (see above), including disposing a fixing fixture, such as a rivet, into the car safety seat before molding (see 0059-0061 and note that the rivet also forms a sealing fixture that seals a hole on the main body of the car safety seat and shapes the car safety seat), but fails to teach the pressure in the cavity during foaming or the specifics of the molding process, such as injecting a vapor, cooling and demolding followed by drying or the thickness of the main body. Nakhla further fails to teach disposing a fixing fixture into the car safety seat temporarily to shape the seat before drying and then removing the fixture after the car safety seat is shaped by molding.	
	First, Sasaki teaches a process for foaming EPP by an injection molding process (abstract and claims 1 and 10). Sasaki teaches the EPP having a foamed diameter in the range as claimed (Table 2). Sasaki additionally teaches a pressure in the cavity during foaming being in the range as claimed (Table 3), and injecting a vapor with heating into the cavity after injecting the foam material into the cavity (0122). Sasaki also teaches cooling the formed foam and then demolding (0122). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize EPP foam in Nakhla’s process and form the molded car seat by the injection molding process as disclosed by Sasaki. Furthermore, it would have been obvious to further cool and dry the car seat after removing from the mold to provide a product that is ready for use. Additionally, the seat will inherently dry to some degree 
	Second, the wall thickness is a result-effective variable as altering the thickness will alter the final weight of the car seat as well as the final rigidity of the seat. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed wall thickness through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
Third, Chen teaches disposing a fixing fixture onto the main body of an item to be overmolded that temporarily seals a hole and also shapes the main body of the item before disposing the main body into a mold (abstract and Figures 6-9) which is then removed when the main body is removed from the mold (abstract and Figure 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakhla in view of Sasaki’s process to temporarily seal a hole in the main body and shape the car safety seat with a fixture before disposing the main body into the mold followed by removal of the fixture after molding/shaping. One would have been motivated to make this modification to prevent the deviation of the position of the main body in the mold cavity during the molding process (see Chen at abstract). 

s 7, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhla in view of Sasaki and Chen as applied to claims 6, 14 and 21 above, and further in view of Raithel et al. (WO 2017/102762).

	Regarding claims 7, 15 and 22, Nakhla in view of Sasaki and Chen teach all the limitations of claims 6, 14 and 21, but fail to teach a deburring step. However, Raithel teaches it is well known to deburr a product (page 24, lines 27-32) after a foam injection molding process (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deburr Nakhla in view of Sasaki and Chen’s car safety seat after cooling. One would have been motivated to make this modification to provide the car safety seat with a clean smooth finish with any imperfections from the mold removed.

3.	Claims 1-6, 9-14, 17-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhla in view of Sasaki and Zhang (CN 206899621, reference is made to the English abstract provided by applicants).

I.	Regarding claims 1, 2, 4-6, 9, 18-21 and 24, Nakhla teaches a method for producing a child’s car safety seat (abstract, comparable to a child carrying device) comprising providing a mold and disposing a main body of the car safety seat into the mold and injection molding a foam (claim 18), such as EPP (claim 11), to form a flexible layer integrated with the main body (claim 1). Nakhla teaches disposing a fixing fixture, such as a rivet, into the car safety seat before molding (see 0059-0061 and note that the rivet also forms a sealing fixture that seals a hole on the main body of the car safety seat and shapes the car safety seat). Nakhla fails to teach the 
First, Sasaki teaches a process for foaming EPP by an injection molding process (abstract and claims 1 and 10). Sasaki teaches the EPP having a foamed diameter in the range as claimed (Table 2). Sasaki additionally teaches a pressure in the cavity during foaming being in the range as claimed (Table 3), and injecting a vapor with heating into the cavity after injecting the foam material into the cavity (0122). Sasaki also teaches cooling the formed foam and then demolding (0122). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize EPP foam in Nakhla’s process and forming the molded car seat by the injection molding process as disclosed by Sasaki. Furthermore, it would have been obvious to further cool and dry the car seat after removing from the mold to provide a product that is ready for use. Also, it should be noted that after removing the seat from the mold it will inherently dry to some degree under the ambient conditions. Finally, one would have been motivated to make these modifications to Nakhla’s process as Sasaki teaches their process provides foams that do not require long cooling times and have a high water permeation resistance without a reduction in the expansion ratio of the foam (0009).
Second, Zhang teaches disposing a fixing fixture onto the main body of a car safety seat to be overmolded that temporarily seals a hole and will also keep the shape of the main body of the item before disposing the main body into a mold (abstract). Zhang further teaches removing the fixture after molding (abstract). Therefore, it would have been obvious to one of ordinary 

II.	Regarding claim 3, Nakhla in view of Sasaki and Zhang teach all the limitations of claim 1, but fail to teach the wall thickness of the main body. However, the wall thickness is a result-effective variable as altering the thickness will alter the final weight of the car seat as well as the final rigidity of the seat. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed wall thickness through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

III.	Regarding claims 10-14 and 17 Nakhla teaches a method for producing a car safety seat according to the process above (see above), including disposing a fixing fixture, such as a rivet, into the car safety seat before molding (see 0059-0061 and note that the rivet also forms a sealing fixture that seals a hole on the main body of the car safety seat and shapes the car safety seat), but fails to teach the pressure in the cavity during foaming or the specifics of the molding process, such as injecting a vapor, cooling and demolding followed by drying or the thickness of the main body. Nakhla further fails to teach disposing a fixing fixture into the car safety seat 
	First, Sasaki teaches a process for foaming EPP by an injection molding process (abstract and claims 1 and 10). Sasaki teaches the EPP having a foamed diameter in the range as claimed (Table 2). Sasaki additionally teaches a pressure in the cavity during foaming being in the range as claimed (Table 3), and injecting a vapor with heating into the cavity after injecting the foam material into the cavity (0122). Sasaki also teaches cooling the formed foam and then demolding (0122). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize EPP foam in Nakhla’s process and form the molded car seat by the injection molding process as disclosed by Sasaki. Furthermore, it would have been obvious to further cool and dry the car seat after removing from the mold to provide a product that is ready for use. Additionally, the seat will inherently dry to some degree in ambient after removing from the mold. Finally, one would have been motivated to make these modifications to Nakhla’s process as Sasaki teaches their process provides foams that do not require long cooling times and have a high water permeation resistance without a reduction in the expansion ratio of the foam (0009).
	Second, the wall thickness is a result-effective variable as altering the thickness will alter the final weight of the car seat as well as the final rigidity of the seat. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed wall thickness through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
.

4.	Claims 7, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhla in view of Sasaki and Zhang as applied to claims 6, 14 and 21 above, and further in view of Raithel.

	Regarding claims 7, 15 and 22, Nakhla in view of Sasaki and Zhang teach all the limitations of claims 6, 14 and 21, but fail to teach a deburring step. However, Raithel teaches it is well known to deburr a product (page 24, lines 27-32) after a foam injection molding process (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deburr Nakhla in view of Sasaki and Zhang’s car safety seat after cooling. One would have been motivated to make this modification to provide the car safety seat with a clean smooth finish with any imperfections from the mold removed.

Conclusion
	Claims 1-7, 9-15, 17-22 and 24 are pending.
	Claims 1-7, 9-15, 17-22 and 24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
March 2, 2021Primary Examiner, Art Unit 1796